251 F.2d 845
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AMALGAMATED UNION LOCAL 5, UNITED AUTOMOBILE WORKERS,CONFEDERATED UNIONS OF AMERICA, Respondent.
No. 34, Docket 24584.
United States Court of Appeals Second Circuit.
Argued Jan. 10, 1958.Decided Jan. 29, 1958.

Abraham Siegel, Atty., National Labor Relations Board, Washington, D.C.  (Jerome D. Fenton, General Counsel, Stephen Leonard, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Fannie M. Boyls, Atty., National Labor Relations Board, Washington, D.C., on the brief), for petitioner.
Arnold Cohen, Brooklyn, N.Y.  (Herbert A. Simon, New York City, on the brief), for respondent.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Enforcement granted on the opinion of the National Labor Relations Board, 116 N.L.R.B. 1581.